Citation Nr: 1038839	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-38 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for blood clots in both legs, also 
claimed as bilateral foot problems and clots in feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In December 2007, the Veteran, his wife, and his son testified 
during a hearing before a Decision Review Officer (DRO) at the 
RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim on appeal 
at this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

A preliminary review of the record discloses that additional 
development is necessary concerning the Veteran's attempt to 
reopen his claim for service connection for blood clots in both 
legs, also claimed as bilateral foot problems and clots in feet.

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

In this case it is unclear whether there may be new and material 
evidence to reopen the Veteran's claim.  In this regard, the 
Board notes that VA is not precluded from providing assistance to 
a claimant in substantiating a claim that the Secretary considers 
appropriate.  38 U.S.C.A. § 5103A(g) (West 2002).

  During his December 2007 RO hearing, the Veteran testified that 
he had problems with his legs prior to service.  He said that 
after boot camp and training, he developed blisters all over his 
right foot and a burning sensation on his feet.  He claims to 
have been examined and treated at Langley Air Force Base 
hospital.  The Veteran testified that a podiatrist at Langley 
told him in December 1971, or after the first of the year into 
1972, that he had blood clots in an artery and recommended that 
he wear inserts in his boots.  The Veteran said that this was his 
first diagnosis of a blood clot and that he used the inserts and 
the blisters were gone within a week. 

Information in the claims file shows that the RO attempted 
unsuccessfully to obtain treatment records for the Veteran from 
the Langley Air Force Base hospital, but had only requested a 
search for records during calendar year 1971.  The RO did not 
request that the service department or the military hospital 
search for records detailing the Veteran's treatment in January 
1972.  Therefore, on remand the RO/AMC shall request a search of 
clinical records at Langley Air Force Base military hospital for 
treatment of the Veteran in January 1972.  

The Board notes that VA treatment records often refer to the 
Veteran as disabled.  In a May 1979 application for compensation, 
the Veteran informed VA that disability benefits from the Social 
Security Administration (SSA) were pending.  A December 1979 
statement of income noted that the Veteran was to be evaluated 
for SSA disability in April 1980.  Finally, in a February 1980 
statement of income the Veteran noted that he had applied for 
disability benefits.  

However, there is no indication that the RO ever attempted to 
obtain the SSA medical file.  Medical records associated with the 
SSA may be relevant to the question of whether the Veteran's 
vascular disorder is related to service.  

The Board is aware that it need not obtain SSA records prior to 
determining that there is no reasonable possibility that such are 
relevant to the Veteran's claim for VA compensation, see Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal 
standard for relevance requires VA to examine the information it 
has related to medical records and if there exists a reasonable 
possibility that the records could help the Veteran substantiate 
his claim for benefits, the duty to assist requires VA to obtain 
the records).  However, this is a case in which that possibility 
cannot be excluded.  While the 1979 and 1980 documents found in 
the claims file do not explain why the Veteran had applied for 
SSA disability, private and VA medical records of evidence show 
that in March 1979 his right leg was amputated below the knee 
after a diagnosis of a right femoral arterial occlusion.  As 
there is a reasonable possibility that the SSA records could help 
the Veteran substantiate his claim on appeal, the duty to assist 
requires VA to attempt to obtain these Social Security records.

The Board notes that, at present, it is not deciding to reopen 
the Veteran's claim, but only to assist the Veteran in obtaining 
relevant evidence for a later de novo review of the new and 
material evidence issue.  Regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, on remand, if the additional evidence is 
either not obtained or does not provide the Veteran with the 
benefit which he seeks, the Board will first decide whether new 
and material evidence to reopen the claim has been received.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps, 
through the service department or from any 
other appropriate source, to secure the 
Veteran's claimed service treatment record 
for evaluation and treatment of his blistered 
right foot from the Langley Air Force Base 
hospital in Virginia during the month of 
January 1972.  This record should be 
associated with the claims file if located.  
If there is no additional service treatment 
record, documentation used in making that 
determination should be set forth in the 
claims file.  

2.  The RO/AMC shall contact the Social 
Security Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based.  
In the event that the SSA records are 
unavailable and cannot be obtained, 
documentation used in making that 
determination should be set forth in the 
claims file.  

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO/AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


